   Case 5:20-cv-00396-TJM-ML Document 5 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VINCENT SONNICK,

                                    Plaintiff,

       vs.                                                         5:20-CV-396
                                                                   (TJM/ML)

CHRISTOPHER BUDLONG, Trooper, Oneida
Troop D Headquarters; TROOPER HORTON,
Oneida Troop D Headquarters; HERITAGE PARK
APARTMENTS; ONONDAGA COUNTY SHERIFF;
and DANIELLE WILLIS,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                     DECISION & ORDER

       The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge Miroslav Lovric for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiff alleges that Defendants violated his civil rights in a

variety of ways by targeting and harassing him at his home.

       Magistrate Judge Lovric’s Report-Recommendation, dkt. # 4, issued on June 4,

2020, finds that Plaintiff has failed to allege facts sufficient to state a claim against any of

the Defendants and recommends that the Court dismiss the claim with leave to replead.

Magistrate Judge Lovric finds that Plaintiff has not alleged personal involvement on the

part of the individual defendants who could be sued, and that he has attem pted to sue


                                                 1
   Case 5:20-cv-00396-TJM-ML Document 5 Filed 07/17/20 Page 2 of 2




parties that could not be liable under Section 1983. Mag istrate Judge Lovric recommends,

however, that Plaintiff be permitted to re-plead his complaint.

       Plaintiff did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Lovric, dkt. # 4, is hereby

ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED without prejudice

to repleading. Plaintiff shall file any amended complaint within thirty days of the date of

this order or the Court will consider him to have abandoned the case. The Clerk of Court

is directed to close the case is Plaintiff fails to file an amended complaint by that date.




IT IS SO ORDERED.



Dated: July 17, 2020




                                               2
